Case 9:11-cr-80187-BB Document 141-1 Entered on FLSD Docket 11/05/2020 Page 1 of 1

 

 

 

 

 

 

 

 

 

BP-A0148 INMATE REQUEST TO STAFF corrm
JUNE 10
U. Ss. DEPARTMENT OF FEDERAL BUREAU OF PRISONS
ieee Fars EEL DES IVS MEPL OER OI I Mest ai Shaan kateb tbat aoe = c 322
TO: (Name and Title of Staff Member} DATE:
Ow? AAuan@er AIS. fale. OF-30-7Z02A
FROM: REGISTER NO. :
Csthn Henaanno F495 95-04 -
WORK ASSIGNMENT; UNIT: | /
Rec. Reatip W/Z.
SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to successfully respond to your
request.

“kK e/M 15ST Far COMASS/IDNATE Release, DLSOANT Tha 35 A2 22)
laws Reda ESTIA & ConsPacsinmatzKalesce Fee tus Com Qe Llanes Resgon) o§

JAy Aas $2 ves.oL, DARETECTAKE INSULIN BTML A DAY Ope sity

fran Bimosbess une, CaePal Spoeea irons LefT Hany, OPeaiResucTionSuRGER

On BATH EL AWS. Mator | OM BAR SPIng Guage RY, lWJurr Fu siono al BHERNI

ATED Discs WwiT S/X SCREWS an NTI T/TANIUUPARS Al) nF Tus MaKe VOLE

PaBle OF THE OUTBREAK OF Covi io Here ar Minatt Fels

f "Yn be TART CarPassinn Anrk Cnhmcehn Maik wert GRAmw TMs. Fie
Retick. THANKS. Siniceest iy 4d. Ken Wa

(Do not write below this line}

 

DISPOSITION:

 

Signature Staff Member Date

 

 

Record Copy - File; Copy - Inmate

PDF Prescribed by P5511

This form replaces BP-148.070 dated Oct 86
and BP-3148.070 APR 94

iliitE IN SECTION 6 UNLESS APPROPRIATE FOR fmilfiiJAl!: OLDER SECTION 6
